Hybian, C. J.
Plaintiff sued defendant for the value of his services as manager of defendant’s hands, from 1st October, 1863, to 1st August, 1865, claiming that his services were worth $750.
*435Defendant, in his answer, denied the allegations of plaintiff’s petition, and claimed judgment in reeonvention, and compensation against plaintiff for board, lodging, washing, clothing and horse hire.
The District Judge rendered judgment, condemning defendant to pay plaintiff $250, with interest and cost of suit, and rejecting defendant’s plea in reconvention and compensation.
Defendant has appealed from the judgment.
It is fully proved that defendant requested plaintiff to take charge of and manage his hands, and that he did, under the request, malnage them from October, 1863, to August, 1865, raising during the time crops for defendant.
It is also proved that such services as plaintiff rendered for defendant, wore worth from $250 to $300 a year.
When one renders services beneficial to another, at his request, an implied contract is raised for remuneration. 13 La. Rep. 136.
The law does not allow one to enrich himself at another’s expense.
Defendant failed to make satisfactory proof of his alleged rights in his answer.
The plaintiff has not filed his answer to the appeal, nor asked that the judgment be amended.
Let the judgment of the District Court be affirmed, and let tho defendant pay the cost of appeal.